Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, lines 8-9 read “a first bypass valve configured to adjust first bypass steam that another part of the main steam” and should read “a first bypass valve configured to adjust first bypass steam that is another part of the main steam”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plant control apparatus configured to control a power plant, an acquisition module configured to acquire a setting value of total output of the first and second steam turbines, and a control module configured to adjust the total output to the setting value in claims 1 and 11, an input device (which is for inputting a value of the fixed opening degree) in claim 4, a selection module configured to select one of the second and third valves in claim 8, a selection device provided for inputting a selection operation in claim 9, and an acquisition module configured to acquire a setting value of total output of the first and second steam turbines, and a control module configured to adjust the total output to the setting value in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-9 recite “one of the second and third valves”.  It is unclear if this refers to the one of the second and third valves described in claim 3, the other of the two valves, both of the valves or either of the valves.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Murakami (US 2017/0152762).
Regarding claim 1, Murakami discloses a plant control apparatus (paragraph 9 describes a control device) configured to control a power plant (Figure 1), the plant comprising: 
a gas turbine (10); 
an exhaust heat recovery boiler (20) configured to generate main steam (41) by using heat of exhaust gas from the gas turbine (exhaust flows from turbine 13 to boiler 20 to generate the steam); 
a first steam turbine (31) configured to be driven by first steam (steam that flows past 61 and 62 from 41) that is a part of the main steam (comes from main steam 41); 
a first valve (62) configured to supply the first steam to the first steam turbine (Figure 1); 
a first bypass valve (68) configured to adjust first bypass steam (51) that is another part of the main steam and bypasses the first steam turbine (Figure 1); 
a reheater (26) provided in the exhaust heat recovery boiler and configured to generate reheat steam (42b) by heating the first steam discharged from the first steam turbine and the first bypass steam having bypassed the first steam turbine (42a combines the steam discharged from first steam turbine 31 and bypass 51) by using heat of the exhaust gas (Figure 1); 
a second steam turbine (32) configured to be driven by second steam (42b) that is a part of the reheat steam (Figure 1); 
second and third valves (64 and 65) configured to supply the second steam to the second steam turbine (Figure 1); and 

the apparatus comprising: 
an acquisition module (see 112(f) section above, this is understood to be a portion of the control apparatus, this is described in paragraph 9 of Murakami) configured to acquire a setting value of total output of the first and second steam turbines (paragraph 57 describes acquiring the output of the steam turbines, i.e. a setting value of the total output, and this is shown in figure 3); and 
a control module (see 112(f) section above, this is understood to be a portion of the control apparatus, this is described in paragraph 45 of Murakami as a control device 100 which determines the steam inflow, and thus the outflow of the first steam turbine) configured to adjust the total output to the setting value (paragraphs 53-56 describe controlling the steam output to each steam turbine with a set value) by controlling opening degrees of the first, second and third valves (paragraph 57 describes control device 100 control operations of second and third valves 64 and 65, adjusting these valves will inherently adjust the total output), wherein the control module is configured to control the second and third valves to different opening degrees when adjusting the total output to the setting value (paragraph 57 describes opening the stop valve 64 and gradually opening the regulator valve 65, i.e. using different opening degrees, and paragraph 57 and figure 3 also teach adjusting the output to the setting value over time).  
Regarding claim 3, Murakami discloses wherein the control module controls the opening degree of one of the second and third valves to a fixed opening degree (each valve is 
Regarding claim 4 as best understood, Murakami discloses wherein the control module acquires a value of the fixed opening degree input to an input device by a selection operation for selecting the value of the fixed opening degree (paragraph 57 describes taking in data on the conditions for starting the supply of steam to the steam turbines and determines the opening degree of valve 65 from predetermined lilt patterns), and controls the opening degree of one of the second and third valves to the value of the fixed opening degree input to the input device (paragraph 57 describes opening valves 64 and 65 and as described above each valve will be at a fixed opening degree at least momentarily).  
Regarding claim 5 as best understood, Murakami discloses wherein the control module adjusts at least one of a flow rate of the first steam passing through the first valve and an opening degree of the first bypass valve, by controlling the opening degree of one of the second and third valves to the value of the fixed opening degree input to the input device (This inherently occurs.  When the second or third valve are closed the pressure in the flow line increases, which increases the flow to each outlet, either through the first valve to the first steam turbine or through the bypass valve.  Conversely, when second and third valves are open, the pressure in the flow line decreases, and that decreases the flow to each outlet).  
Regarding claim 6 as best understood, Murakami discloses wherein the control module adjusts the total output to the setting value by changing the opening degree of the first valve, controlling the opening degree of one of the second and third valves to the fixed opening degree, and changing the opening degree of the other of the second and third valves (paragraph 57 describes controlling the total amount of steam provided and thus the total output of the steam 
Regarding claim 7 as best understood, Murakami discloses wherein the control module controls the opening degree of one of the second and third valves to the fixed opening degree, and controls the opening degree of the other of the second and third valves to an opening degree smaller than the fixed opening degree (as described above, each of the second and third valves are at the least momentarily set to a fixed opening degree, and as they operate on different schedules as described in paragraph 57, one will necessarily have a smaller opening degree some of the time).  
Regarding claim 8 as best understood, Murakami discloses a selection module configured to select one of the second and third valves (paragraph 57 describes selecting valves 64 and 65 to open),53 wherein the control module controls the opening degree of the valve selected by the selection module to the fixed opening degree (as described above each of the first and second valves will be at a fixed opening degree at least momentarily).  
Regarding claim 9 as best understood, Murakami discloses, wherein the selection module selects one of the second and third valves based on a command (paragraph 57 describes issuing the command to open valves) from a selection device (paragraph 57 describes selecting the valves 64 and 65) provided for inputting a selection operation (opening the valves) for selecting one of the second and third valves.  
Regarding claim 11, Murakami discloses a plant control apparatus (paragraph 9 describes a control device) configured to control a power plant (Figure 1), the plant comprising: 
a boiler (20) configured to generate main steam (41); 
a first steam turbine (31) configured to be driven by first steam (steam that flows past 61 and 62 from 41) that is a part of the main steam (comes from main steam 41); 
a first valve (62) configured to supply the first steam to the first steam turbine (Figure 1); 
a first bypass valve (68) configured to adjust first bypass steam (51) that another part of the main steam and bypasses the first steam turbine (Figure 1); 

a second steam turbine (32) configured to be driven by second steam (42b) that is a part of the reheat steam (Figure 1); 
second and third valves (64 and 65) configured to supply the second steam to the second steam turbine (Figure 1); and 
a second bypass valve (72) configured to adjust second bypass steam that is another part of the reheat steam and bypasses the second steam turbine (Figure 1 shows second bypass valve 72 sends the steam to condenser 36), 
the apparatus comprising: 
an acquisition module (see 112(f) section above, this is understood to be a portion of the control apparatus, this is described in paragraph 9 of Murakami) configured to acquire a setting value of total output of the first and second steam turbines (paragraph 57 describes acquiring the output of the steam turbines, i.e. a setting value of the total output, and this is shown in figure 3); and 
a control module (see 112(f) section above, this is understood to be a portion of the control apparatus, this is described in paragraph 45 of Murakami as a control device 100 which determines the steam inflow, and thus the outflow of the first steam turbine) configured to adjust the total output to the setting value (paragraphs 53-56 describe controlling the steam output to each steam turbine with a set value) by controlling opening degrees of the first, second and third valves (paragraph 57 describes control device 100 control operations of second and third valves 
Regarding claim 12, Murakami discloses a plant control method (paragraph 9 describes a control device for controlling the system) of controlling a power plant (Figure 1), the plant comprising: 
a gas turbine (10); 
an exhaust heat recovery boiler (20) configured to generate main steam (41) by using heat of exhaust gas from the gas turbine (exhaust flows from turbine 13 to boiler 20 to generate the steam); 
a first steam turbine (31) configured to be driven by first steam (steam that flows past 61 and 62 from 41) that is a part of the main steam (comes from main steam 41); 
a first valve (62) configured to supply the first steam to the first steam turbine (Figure 1); 
a first bypass valve (68) configured to adjust first bypass steam (51) that is another part of the main steam and bypasses the first steam turbine (Figure 1); 
a reheater (26) provided in the exhaust heat recovery boiler and configured to generate reheat steam (42b) by heating the first steam discharged from the first steam turbine and the first bypass steam having bypassed the first steam turbine (42a combines the steam discharged from first steam turbine 31 and bypass 51) by using heat of the exhaust gas (Figure 1); 
a second steam turbine (32) configured to be driven by second steam (42b) that is a part of the reheat steam (Figure 1); 

a second bypass valve (72) configured to adjust second bypass steam that is another part of the reheat steam and bypasses the second steam turbine (Figure 1 shows second bypass valve 72 sends the steam to condenser 36), 
the method comprising: 
acquiring a setting value of total output of the first and second steam turbines (paragraph 57 describes acquiring the output of the steam turbines, i.e. a setting value of the total output, and this is shown in figure 3); and 
adjusting the total output to the setting value (paragraphs 53-56 describe controlling the steam output to each steam turbine with a set value) by controlling opening degrees of the first, second and third valves (paragraph 57 describes control device 100 control operations of second and third valves 64 and 65, adjusting these valves will inherently adjust the total output), wherein the second and third valves are controlled to different opening degrees when the total output is adjusted to the setting value (paragraph 57 describes opening the stop valve 64 and gradually opening the regulator valve 65, i.e. using different opening degrees, and paragraph 57 and figure 3 also teach adjusting the output to the setting value over time).  
Regarding claim 13, Murakami discloses a power plant (Figure 1) comprising: 
a gas turbine (10); 
an exhaust heat recovery boiler (20) configured to generate main steam (41) by using heat of exhaust gas from the gas turbine (exhaust flows from turbine 13 to boiler 20 to generate the steam); 

a first valve (62) configured to supply the first steam to the first steam turbine (Figure 1); 
a first bypass valve (68) configured to adjust first bypass steam (51) that is another part of the main steam and bypasses the first steam turbine (Figure 1); 
a reheater (26) provided in the exhaust heat recovery boiler and configured to generate reheat steam (42b) by heating the first steam discharged from the first steam turbine and the first bypass steam having bypassed the first steam turbine (42a combines the steam discharged from first steam turbine 31 and bypass 51) by using heat of the exhaust gas (Figure 1); 
a second steam turbine (32) configured to be driven by second steam (42b) that is a part of the reheat steam (Figure 1); 
second and third valves (64 and 65) configured to supply the second steam to the second steam turbine (Figure 1); and 
a second bypass valve (72) configured to adjust second bypass steam that is another part of the reheat steam and bypasses the second steam turbine (Figure 1 shows second bypass valve 72 sends the steam to condenser 36), 
an acquisition module (see 112(f) section above, this is understood to be a portion of the control apparatus, this is described in paragraph 9 of Murakami) configured to acquire a setting value of total output of the first and second steam turbines (paragraph 57 describes acquiring the output of the steam turbines, i.e. a setting value of the total output, and this is shown in figure 3); and 
a control module (see 112(f) section above, this is understood to be a portion of the control apparatus, this is described in paragraph 45 of Murakami as a control device 100 which .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 2017/0152762) in view of Gupta (US Patent 4,036,011).
Regarding claim 2, Murakami discloses all the essential features of the claimed invention except wherein the second and third52 valves are arranged in parallel with each other between the reheater and the second steam turbine.  
Gupta teaches two52 valves are arranged in parallel with each other (col. 2, ll. 58-60).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Murakami’s invention to include wherein the second and third52 valves are arranged in parallel with each other between the reheater and the second steam turbine in order to achieve better flow control over a broader range of flow as suggested and taught by Gupta in col. 2, ll. 64-68).  
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to anticipate and/or render obvious, either alone or in combination, switching which valve is selected to be at the fixed opening angle at predetermined timing as described by claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741